MEMORANDUM **
California State prisoner Edward Victor Shell, serving an eighty-year to life sentence for three robberies and one attempted robbery, appeals pro se the denial of his 28 U.S.C. § 2254 petition. We have jurisdiction pursuant to 28 U.S.C. § 2253. We review de novo the denial of a 28 U.S.C. § 2254 petition, Dows v. Wood, 211 F.3d 480, 484 (9th Cir.2000), and we affirm.
Shell contends that his trial counsel was ineffective for failing to introduce testimony from an eyewitness who declared that Shell was not the robber. In light of the overwhelming evidence against Shell, he has failed to demonstrate a reasonable *542probability that the admission of this testimony would have warranted a different outcome to the proceedings. See Strickland v. Washington, 466 U.S. 668, 694, 104 S.Ct. 2052, 80 L.Ed.2d 674 (1984).
Shell also contends that the trial court erred by failing to construe his comments at sentencing as a motion for a new trial due to ineffective assistance of counsel. Because we find no ineffective assistance, the question of whether the trial court should have entertained defendant’s comments as a motion for a new trial does not present an issue of federal constitutional law. See 28 U.S.C. § 2254(d)(1); see also Van Tran v. Lindsey, 212 F.3d 1143, 1149 (9th Cir.2000) (providing habeas relief only when a state court’s decision is contrary to or involves an unreasonable application of clearly established federal law).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.